Title: To George Washington from Lachlan McIntosh, 20 April 1784
From: McIntosh, Lachlan
To: Washington, George



Sir,
Savannah in Georgia 20th April 1784.

I had the honor of writing to your Excellency the 20th December in answer to your favor of the 24th October last which I hope you received —and since, your Circular Letter of the 1st January with its duplicate came to hand at the same time, & only four days ago, which I laid before our State Association of Cincinnati whose Quarterly Meeting was held here Yesterday and this Day—and in Consequence, thereof, they have Chosen Majors Eustace, Lucas, Cuthbert and Captain Field to Represent

them in the General Society, who are to proceed immediately to Philadelphia if we can possibly make out as much Money as will bear their Expenses —and to whom I begg Leave to refer your Excellency for any information you may require as they will go fully Instructed, & are directed to carry Copy of all the Proceedings of our State Society from its commencement. I have the Honor to be most respectfully Your Excellency’s most obt Hble Servant

Lachn McIntoshPresident of the Georgia Association of Cincinnati

